            Case 3:11-cv-01771-MEM Document 208 Filed 11/16/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 ANTONELLO BOLDRINI,                       :

                     Plaintiff             :   CIVIL ACTION NO. 3:11-1771

             v.                            :        (JUDGE MANNION)

 MARTIN R. WILSON, et al.,                 :

                    Defendants             :


                                     ORDER
          In accordance with the memorandum issued this same day, IT IS


HEREBY ORDERED THAT:

          Plaintiff Boldrini’s motion for relief from judgment under Rule

          60(b)(1)-(6), (Doc. 201), is DISMISSED WITH PREJUDICE, and

          this case shall remain closed.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: November 16, 2020
11-1771-01-ORDER
